Notice of Pre-AIA  or AIA  Status
 	The present application 16/874,429, filed on 5/14/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claim 1-28 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 8/15/2022
Examiner acknowledges applicant’s substitute specification, drawings, and remarks filed on 12/22/2020.
Drawings
The Drawings filed on 12/22/2020  are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 62/847,680 filed on 05/14/2019  under 35 U.S.C. 119 (e).



35 U.S.C. 112
	In view of applicant’s amendment, remarks, the rejection under 35 USC 112 as set forth in the previous office action is hereby withdrawn.

35 U.S.C. 101
	In view of applicant’s amendment, remarks, the rejection under 35 USC 101 as set forth in the previous office action is hereby withdrawn
















Reasons for Allowance

 	Claims 1-28 are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 8/15/2022, the prior art of Woo et al., US Pub. No. 2019/0122403, Sapuga , US Pub. No. 2019/0294678, Booker et al., US Pub. No. 20190073411, Overcash, US Pub. No. 2018/0098119, Gu et al., US Pub. No. 2017/0052946 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“assigning an identifier that corresponds to demographic information associated with the user, wherein the identifier is selected from a plurality of identifiers, and wherein a number of the plurality of identifiers obscures an identity of any single user:
 	disassociating, subsequent to authenticating the user, the email address from the identifier to impair the traceability of the email address to the user”, in claim 1,16
 	“assigning, for each of the plurality of users, an identifier that corresponds to demographic information associated with the corresponding user, wherein the identifier is selected from a plurality of identifiers, and wherein a number of the plurality of identifiers obscures an identity of any single user,
 	disassociating, subsequent to authenticating the corresponding user, the email address from the identifier to impair the traceability of the email address to the corresponding user”, in claim 9,22;
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-8,       10-15,17-21,23-28 being definite, enabled by the specification, and further limiting to   the independent claims are also allowable.
























Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.










 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154